 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff I.F.
 7
     JOHN L. BURRIS, Esq., SBN 69888
 8   ADANTE D. POINTER, Esq., SBN 236229
     PATRICK M. BUELNA, Esq., SBN 317043
 9   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
10   7677 Oakport St., Suite 1120
11   Oakland, CA 94621
     Telephone: (510) 839-5200
12   Facsimile: (510) 839-3882

13   Attorneys for Plaintiffs R.F., Paula McGowan, and Ronell Foster Sr.

14
                                     UNITED STATES DISTRICT COURT
15
                                    EASTERN DISTRICT OF CALIFORNIA
16
     I.F., by and through her guardian ad litem SHASTA              )
17                                                                  )    No: 2:18-cv-00673-JAM-CKD
     SKINNER, individually and as successor-in-interest to
     Decedent RONELL FOSTER; R.F., by and through his               )
18                                                                  )
     guardian ad litem SHENA BATTEN, individually and
                                                                    )    STIPULATION AND ORDER
19   as successor-in-interest to Decedent RONELL                    )    FOR FORENSIC
     FOSTER; PAULA MCGOWAN, individually; and                       )
20                                                                       EXAMINATION AND
     RONELL FOSTER, SR., individually.                              )    SAMPLING OF DECEDENT’S
                                                                    )
21                                                                  )    BIOLOGICAL SAMPLES
                     Plaintiffs,
     vs.                                                            )
22                                                                  )
                                                                    )
23   CITY OF VALLEJO, a municipal corporation; RYAN                 )
     MCMAHON, individually and in his official capacity as          )
24   a Police Officer for the CITY OF VALLEJO; and                  )
     DOES 1-50, inclusive.                                          )
25                                                                  )
                     Defendants.                                    )
26                                                                  )
27

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND FOR EXAMINATION AND SAMPLING OF BIOLOGICAL MATERIAL   1
 1           On February 17, 2020, Plaintiff I.F. served a subpoena requiring the Solano County

 2   Coroner’s Office and forensic pathologist Arnold Josselson, MD, to produce recuts of histological

 3   slides to, and permit examination and sampling of decedent Ronell Foster’s biological material by,

 4   Plaintiff’s expert forensic pathologist, Bennet I. Omalu, MD, MBA, MPH, CPE, DABP-AP, CP,

 5   FP, NP, including:

 6       1) Produce recuts of ALL tissue histology slides stained with hematoxylin and eosin stains,
            including sections of ALL tissues and organs in stock jars, concerning Ronell Diangelo
 7          Foster (Case No. 2018-0159, DOB 11/18/1984, DOD 2/13/2018), and do NOT freeze
            samples, slides, or stock jars; and
 8

 9       2) Permit entry onto premises for Bennet I. Omalu, MD, MBA, MPH, CPE, DABP-AP, CP,
            FP, NP, to inspect, measure, examine, photograph, test, and take samples and sections of any
10          and all tissues, blood, and other biological matter and create additional tissue and/or
            histology slides and samples relating to Ronell Diangelo Foster (Case No. 2018-0159, DOB
11          11/18/1984, DOD 2/13/2018).
12
              Solano County and Dr. Josselson do not object to the required production and
13
     examination, but has stated that it requires a Stipulation and Order to comply with the subpoena.
14
     The parties to this matter, as well as Solano County and Dr. Josselson, hereby stipulate and agree
15
     that, at a time and date mutually convenient for Solano County, the parties, Dr. Josselson and Dr.
16
     Omalu, the inspection and sampling set forth in the subpoena shall occur.
17

18
                                                         HADDAD & SHERWIN LLP
19 DATED: March 3, 2020

20                                                        /s/ Julia Sherwin
                                                         JULIA SHERWIN
21                                                       Attorneys for Plaintiff I.F.
22

23
     DATED: March 5, 2020                              City Attorney for the City of Vallejo
24

25                                                      /s/ Timothy R. Smyth
                                                       TIMOTHY R. SMYTH
26                                                     Deputy City Attorney
27                                                     Attorney for Defendants

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND FOR EXAMINATION AND SAMPLING OF BIOLOGICAL MATERIAL        2
 1

 2   DATED: March 5, 2020                              Law Offices of John Burris

 3
                                                        /s/ Adante D. Pointer
 4                                                     ADANTE D. POINTER
 5                                                     PATRICK BUELNA

 6                                                     Attorney for Plaintiffs, R.F., et al.

 7
     DATED: March 5, 2020                              Solano County Counsel
 8

 9
                                                        /s/ Ramona M. Margherio
10                                                     RAMONA M. MARGHERIO
                                                       Deputy County Counsel
11                                                     Attorney for Solano County and Dr. Josselson
12

13

14

15
                                                     ORDER
16
             Based on the parties’ stipulation, and with good cause appearing therefore,
17
     IT IS SO ORDERED.
18

19
     Dated: March 12, 2020
20

21                                                      _____________________________________
                                                        CAROLYN K. DELANEY
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24   16.18cv673.stip

25

26
27

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND FOR EXAMINATION AND SAMPLING OF BIOLOGICAL MATERIAL    3
